Citation Nr: 1411235	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, claimed as a nervous condition, schizophrenia and manic depression.  


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1977 to October 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously represented by an attorney at the Georgia Law Center for the Homeless (Georgia Law Center).  Previous correspondences were sent to the Georgia Law Center.  However, in October 2013, the attorney withdrew his representation.  The RO sent a letter to the Veteran at a North Indian Creek address which notified him of his attorney's notice of withdrawal.  However, in December 2013, the RO sent a letter to the Veteran, again at the Georgia Law Center, which advised him of a February 2014 Travel Board hearing.  The Veteran did not appear for the February 2014 Travel Board hearing.  The Board therefore finds that a remand is required as the Veteran was not provided the requisite notice of the Travel Board hearing.  

The Board also notes that there is evidence that the Veteran may be homeless and has previously lived at a homeless shelter in the past.  Therefore, on remand, efforts must be made to verify the Veteran's current mailing address.  

Accordingly, the case is REMANDED for the following action:

Take the necessary steps to verify the Veteran's current mailing address.  Efforts to confirm his current address should be documented in the claims file.  Schedule the Veteran for a Travel Board hearing and notify him at the correct address.  A copy of the letter scheduling the Veteran for that hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


